MEMORANDUM **
Fredy Rolando Cordero seeks review of an order of the Board of Immigration Appeals upholding an immigration judge’s order denying his application for cancellation of removal. We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the discretionary determination that an applicant has failed to show exceptional and extremely unusual hardship to a qualifying relative, see Romero-Torres v. Ashcroft, 327 F.3d 887, 890 (9th Cir.2003), and Cordero does not raise a colorable due process claim regarding the IJ’s hardship determination, see Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005) (“traditional abuse of discretion challenges recast as alleged due process violations do not constitute colorable constitutional claims that would invoke our jurisdiction.”).
We are not persuaded by Cordero’s constitutional challenges regarding the right to family. See Urbano de Malaluan v. INS, 577 F.2d 589, 594 (9th Cir.1978); see also Mamanee v. INS, 566 F.2d 1103, 1106 (9th Cir.1977).
PETITION FOR REVIEW DISMISSED in part and DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.